Citation Nr: 0427573	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  92-15 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a jaw condition, to 
include musculoskeletal and neurologic disabilities of the 
face, neck and jaw.

2.  Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran had periods of active service from December 1966 
to December 1969, and from March 1971 to February 1972.

This case comes before the Board of Veterans' Appeals on 
appeal from separate rating decisions by the Providence, 
Rhode Island, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  An August 1991 RO decision denied an 
application to reopen a claim for service connection for a 
jaw condition (prognathic mandible) finding that no new and 
material evidence had been presented.  The Board has issued 
several decisions in this case which the veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  An April 2000 Board decision reopened the claim for 
adjudication on the merits.  At the present time, the case is 
before the Board on remand from the CAVC pursuant to a 
November 27, 2002 CAVC order.  The issue listed on the title 
page has been rephrased to reflect the veteran's theories of 
entitlement.

The veteran has also perfected his appeal with respect to a 
September 2000 RO decision which denied service connection 
for cervical spine disability on a direct basis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his counsel if further action is required on their part.



REMAND

The veteran claims entitlement to service connection for a 
jaw condition, to include musculoskeletal and neurologic 
disabilities of the face, neck and jaw.  One of the theories 
raised since the inception of the claim concerns whether the 
veteran's prognathic jaw condition, which is a congenital 
condition that clearly and unmistakably existed prior to his 
entry into service, was aggravated in service.  The Board is 
under order of the CAVC to consider this theory.  See Joint 
Motion for Remand dated September 19, 1996, page 3; Joint 
Motion for Remand dated November 22, 2002, page 13,  3.  The 
veteran's counsel, in a Brief In Support of Claim received in 
June 2003, appears to argue that the aggravation principle 
does not apply to the case, but this statement conflicts with 
previous arguments before the CAVC as well as the Brief in 
Support of Claim submitted in January 2002.  In the absence 
of a clear waiver, the Board must follow the orders of the 
parties' Joint Motions for Remand in considering the 
applicability of the aggravation theory.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

The veteran entered both of his periods of active service 
absent a notation of a disability involving the jaw.  The 
presumption of soundness, therefore, attaches to his claim.  
38 U.S.C.A. § 1111 (West 2002).  The veteran underwent 
remedial surgery for a prognathic jaw in service, and has 
claimed residual disability stemming therefrom.  As indicated 
above, one of the theories is that some type of injury 
resulting from surgery aggravated the underlying jaw 
condition.  In July 2003, VA's General Counsel held that, 
where a disability treated in service is not noted on the 
entrance examination, VA has the burden of clear and 
convincing evidence under 38 U.S.C.A. § 1111 to establish 
that both 1) the disability pre-existed service and 2) and 
was not aggravated by service.  See VAOGCPREC 3-2003 (July 
15, 2003).  This holding has invalidated the provisions of 
38 C.F.R. § 3.304(b), but the veteran has not been advised of 
the changed interpretation of law.  In reading the pleadings 
of record, the Board cannot discern that veteran's counsel is 
aware of the change in law.

A claimant must have adequate notice of the applicable laws 
and regulations pertaining to a claim.  Bernard v. Brown, 
4 Vet. App. 384 (1993) (the Board must consider whether a 
claimant will be prejudiced by addressing a question that has 
not been addressed by the RO).  The Board is of the opinion 
that VA should re-issue the veteran a VCAA letter that cites 
for him the interpretation of 38 U.S.C.A. § 1111 as provided 
by VA's General Counsel in VAOGCPREC 3-2003.  This letter 
should also advise the veteran that he should provide any 
evidence in his possession that pertains to his claim.  See 
38 C.F.R. § 3.159(b) (2003).

The Board next notes that the veteran has perfected an appeal 
on an issue of entitlement to service connection for a 
cervical spine disability.  This issue appears to be 
inextricably intertwined with the claim for service 
connection for neurologic disability of the jaw and face as 
it concerns the diagnosis of occipital neuralgia.  The Board 
will defer adjudication of the cervical spine disability 
claim pending the RO's readjudication of the jaw disability 
claim.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED via 
the AMC for the following actions:

1.  The veteran should be contacted and 
advised of the interpretation of 38 U.S.C.A. 
§ 1111 as provided by VA's General Counsel in 
VAOGCPREC 3-2003, and informed to submit all 
evidence and/or information deemed by him to 
be pertinent to the claim on appeal.  The 
agency of original jurisdiction must also 
review the claims folder and ensure that all 
additional notification and development 
procedures under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159 are fully complied with and 
satisfied.

2.  The veteran's records of VA treatment, to 
include dental treatment records, since 
January 1994 should be obtained and associated 
with his claims folder.

3.  Thereafter, the originating agency should 
conduct a de novo review of the claims on 
appeal with consideration of the 
interpretation of 38 U.S.C.A. § 1111 as 
provided by VA's General Counsel in VAOGCPREC 
3-2003.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided an 
SSOC.  An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




